         Case 1:21-mj-00361-ZMF Document 1-1 Filed 04/07/21 Page 1 of 6




                                   STATEMENT OF FACTS

        I, Michael B. Miller, am a Special Agent with the Federal Bureau of Investigation. In my
duties as a special agent, I have conducted and/or assisted in many criminal investigations
involving the internet and digital evidence, including investigations involving computer intrusion,
public corruption, civil rights, wire fraud, money laundering, and other federal violations of United
States Code. Currently, I am a tasked with investigating criminal activity in and around the Capitol
grounds on January 6, 2021. As a special agent, I am authorized by law or by a Government agency
to engage in or supervise the prevention, detention, investigation, or prosecution of a violation of
Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, around 2:00
p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows
and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged and
assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
         Case 1:21-mj-00361-ZMF Document 1-1 Filed 04/07/21 Page 2 of 6




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

       On January 7, 2021, Witness-1 called the FBI’s National Threat Operations Center to report
information pertaining to the incident at the Capitol on January 6, 2021. Witness-1 stated they
knew “Michael Joseph” from high school and saw a live stream on Facebook of Michael entering
the Capitol and destroying property. Witness-1 provided a link to the Facebook profile in the name
of “Michael Joseph” which identified the Facebook user ID as 100009155779709. Witness-one
was unable to provide a last name for “Michael Joseph” but stated he lived in Scranton,
Pennsylvania and was a volunteer firefighter and EMT.

        On January 8, 2021, an FBI Special Agent interviewed Witness-1 via telephone. Witness-
1 said that the individual Witness-1 mentioned previously, “Michael Joseph”, was friends with
Witness-1’s spouse on Facebook. The last name of “Michael Joseph” was either ‘Russin’ or
‘Russyn.’ Witness-1 said that they watched a live stream on Michael’s Facebook page and noticed
Michael hopped a fence, but stated that the live stream did “not contain any evidence that Michael
committed any criminal activities like engaging in violence, theft or vandalism.”

        Witness-1 provided the FBI with numerous screen captures from the Facebook profile of
“Michael Joseph”. The screen captures included a “selfie” style photograph, apparently of
MICHAEL JOSEPH RUSYN (“RUSYN”), which was posted to the “Michael Joseph” Facebook
profile on or about January 6, 2021 at 7:29 AM. The individual, believed to be RUSYN, was
depicted wearing (1) a black t-shirt with a white graphic, (2) a long-sleeved white shirt, and (3) a
silver-colored necklace. The screen captures provided by Witness-1 are depicted below.
         Case 1:21-mj-00361-ZMF Document 1-1 Filed 04/07/21 Page 3 of 6




        The FBI accessed open-source information which contained video footage recorded by
individuals while they were inside of the Capitol. One such video appears to depict RUSYN in
various areas of the Capitol for at least 11 minutes. This video depicts a crowd of people, including
RUSYN, stopped in a hallway outside the chamber of the House of Representatives (“the House
chamber”) by a group of approximately ten officers employed by the U.S. Capitol Police
Department. Members of this group demanded that the officers stand aside and allow them access
to the House chamber. At various times, members of the group shouted “Tell Pelosi we’re coming
for that bitch,” called the police officers traitors, and chanted “Stop the Steal” and “We want
Trump.” At one point, one of the rioters loudly attempted to broker an agreement with the police
officers, yelling to the group about entering the House chamber and sitting down “calmly and
quietly,” then speaking with officers about the same. RUSYN stood with this crowd,
approximately 10 feet from the front of the group, in a position to hear all of this. A screen capture
from the video, taken from this period of time, is included below. At various times, RUSYN held
a cell phone over his head in an apparent attempt to record this encounter with police.
           Case 1:21-mj-00361-ZMF Document 1-1 Filed 04/07/21 Page 4 of 6




        After several minutes, this crowd pushed through police officers, breaching the police line,
and approached the House chamber. This video does not show RUSYN pushing or otherwise
assaulting police officers, although it was not focused on him at the time the crowd breached the
police line. The crowd breached a door beyond the police line, and surged toward a second door,
which led directly into the House chamber, and which apparently was secured against the rioters.
Members of the group discussed ways of breaching the door, to include using crowbars, knives,
and punching in the windows, while the crowd continued to chant “Stop the Steal.” RUSYN stood
with this group, initially at the breached doorway and later pushing in toward the door to the House
chamber. 1 Two additional screen captures, from this period of time, are included below. Notably,
the second capture appears to depict RUSYN holding a cellular telephone.




1
 The person recording this video left shortly thereafter to find an alternate route into the House chamber, and at that
point did not capture any of RUSYN’s further activity.
         Case 1:21-mj-00361-ZMF Document 1-1 Filed 04/07/21 Page 5 of 6




       On January 11, 2021, a search warrant was served upon Facebook to identify Facebook
accounts utilized to live stream video in a geographic area that included the interior of the United
States Capitol building. One such account identified by Facebook was Facebook user ID
100009155779709, an account in the name of “Michael Joseph.”

       On January 20, 2021, Facebook produced additional information which stated the
telephone number associated with Facebook user ID 100009155779709 was 570-780-1690.

        According to records obtained through search warrants served on AT&T and Google, on
January 6, 2021, in and around the time of the incident, the cell phone associated with telephone
number 570-780-1690, was identified as having used a cellular site consistent with providing
service to a geographic area that included the interior of the United States Capitol. The telephone
number was associated with Google email account MIKERUSYN@gmail.com. The name of the
user identified in Google’s records was MIKE RUSYN.

       According to subscriber records obtained from AT&T, telephone number 570-780-1690
was associated with the AT&T account of the Liberty Fire Department from September 14, 2018
through at least March 15, 2021. The user’s address was listed as 101 Upper North Valley Avenue
in Olyphant, Pennsylvania 18447. The international mobile equipment identity number (IMEI) for
the device associated with telephone number 570-780-1690 is 355183114464816.

       On February 17, 2021, MICHAEL JOSEPH RUSYN voluntarily spoke with an FBI
Special Agent and Task Force Officer in Scranton, Pennsylvania (collectively, “the Agents”).
RUSYN told the Agents that he was at the United States Capitol on January 6, 2021 and described
being part of a crowd that gathered outside of the Capitol. RUSYN said some people in the crowd
were armed with weapons such as broom sticks with a nail or hook affixed to the ends. He took
some of the weapons away from people but ended up being injured with a weapon in the process.
         Case 1:21-mj-00361-ZMF Document 1-1 Filed 04/07/21 Page 6 of 6




        RUSYN said that eventually it appeared as if people who had gotten inside of the Capitol
opened the doors near the location in which he was standing. RUSYN said he was pushed inside
the Capitol and denied making a conscious decision to go inside. Once inside the Capitol, he used
his cellular phone to take photos and videos. After taking photos and videos, his cellular phone ran
out of memory so he decided to live stream video to Facebook. He remained inside the Capitol for
approximately one hour.

        During the interview, the Agents presented RUSYN with a close-up image of RUSYN’s
face which was derived from the second-to-last still image above. RUSYN confirmed that he was
the person in the image.

        Based on the foregoing, your affiant submits that there is probable cause to believe that
RUSYN violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter
or remain in any restricted building or grounds without lawful authority to do; and (2) knowingly,
and with intent to impede or disrupt the orderly conduct of Government business or official
functions, engage in disorderly or disruptive conduct in, or within such proximity to, any restricted
building or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct
of Government business or official functions; or attempt or conspire to do so. For purposes of
Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise
restricted area of a building or grounds where the President or other person protected by the Secret
Service, including the Vice President, is or will be temporarily visiting; or any building or grounds
so restricted in conjunction with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that RUSYN violated 40 U.S.C.
§ 5104(e)(2)(D) and (G), which make it a crime to willfully and knowingly (D) utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that
building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.


                                                      _________________________________
                                                      Michael B. Miller
                                                      Special Agent
                                                      Federal Bureau of Investigation


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this 7th day of April, 2021.
                                                                             2021.04.07
                                                                             16:01:08 -04'00'
                                                      ___________________________________
                                                      ZIA M. FARUQUI
                                                      U.S. MAGISTRATE JUDGE
